Title: From James Madison to William Irvine, 5 May 1787
From: Madison, James
To: Irvine, William


Dear Sir
Philada. May 5th. 1787
When I left N. York which was on thursday last nothing had been done in the business which you had particularly at heart. A motion was made soon after you left us, to the effect which you urged. It was referred to the department to which the subject of it belonged. The report disapproved of the expedient and it was found needless to pursue it farther in Congress. The next proposition was that the invalidity of the unconstitutional vote, should be declared, as an instruction to the proper department. To the admission of this proposition, the rule formerly entered into, was urged in bar. It was then proposed that the rule should be repealed. This also was refused by those whose concurrence in so thin a Congs. was necessary. No final vote therefore was taken on any of the motions, and in this State I left the matter. Whether any further attempt will be made in the present thin state of Congs. or when a full Congs. will be together, are questions which I can not answer. Most of the other business remained in the state you left it. I shall not return to N. York before the meeting of the Convention which is to commence on monday week. Maryland has appointed deputies to this assembly. R. Island had refused to appt. before you set out from N. York. Connecticut has not yet decided on the subject. All the other States as you know have concurred. With sincere esteem & regard I am Dear Sir. Your mo: obt. hb[e Servt?]
Js. Madison Jr.
